internal_revenue_service department of the treasury index numbers washington dc person to contact telephone number refer reply to cc dom p si 4-plr-109476-99 date date number release date re legend settlor child a child b child c child d child e trust trust 1a trust 1b trust 1c trust 1d trust 1e trustee will trust agreement plr-109476-99 attorney dear this is in response to the letter of date and prior correspondence requesting rulings on the income and gift_tax consequences of a reformation of trust on date settlor created trust an irrevocable_trust the trust instrument provided that the trust assets were to be divided into five equal shares one of each of the five shares to be held as a separate trust for each of the settlor’s five children accordingly trust 1a was established for child a_trust 1b was established for child b_trust 1c was established for child c trust 1d was established for child d and trust 1e was established for child e under paragraph of the trust instrument all of the net_income of a separate trust is to be paid to the child of settlor who is the beneficiary of that trust if the trustee deems the income to be insufficient the trustee is to pay to or for the benefit of that child such part or all of the trust principal as the trustee deems necessary for the child’s health support maintenance and education under paragraph 1b each trust will terminate on the death of the respective child for whom it is held the remaining assets of that trust will be distributed in equal shares to settlor’s then living grandchildren who are that child’s children or the children of another child of settlor who has predeceased that child with cumulative limitations under paragraph the terms child children grandchild and grandchildren as used in the trust instrument shall not include descendants by adoption but shall only include descendants by birth under paragraph subparagraph k the trustee has the authority to employ any attorney to assist the trustee in administering the trust and to pay reasonable_compensation by charging the compensation to principal or income the will and trust settlor executed her will and trust on date the will provides that settlor’s estate residue is to pass to trust the will further provides that references to a child children or issue shall include descendants by adoption as well as by birth under paragraph of trust at settlor’s death the estate residue is to be distributed in equal shares to settlor’s children who survive her if a child does not survive her but leaves issue who do those issue will take by right of representation plr-109476-99 the share that the deceased child would have taken paragraph in defining references to the parent-child relationship provides that the existence of a parent-child relationship shall be determined by california law applicable to wills at the time california law applicable to wills provided and continues to provide that in construing a testamentary transfer by someone who is not the adoptive parent of a person the person is not considered the child of the adoptive parent unless the person lived while a minor either before or after the adoption as a regular member_of_the_household of the adoptive parent cal probate code deering originally enacted in as sec_6152 the adoption recently child a adopted a minor child who under the current terms of trust 1a would not share in the distribution of that trust’s principal in seeking the reformation of trust to include adopted minors as children and grandchildren settlor claims that when she executed trust she intended to exclude from the definition of children and grandchildren under that trust only persons who were adopted as adults a declaration by attorney who drafted trust and oversaw its execution is submitted to corroborate settlor’s intent at the time of execution attorney’s declaration states that settlor had become aware of the possibility of manipulative adoptions involving the adoption of an adult to confer upon a non-family member status as a_trust beneficiary she wished to prohibit that and she asked attorney to draft language to address that specific concern attorney further declares that settlor never indicated to him any intent to exclude minor adoptees from receiving benefits under trust in addition the will’s definition of child children and issue and the incorporation of california law in trust to define the parent-child relationship corroborate settlor’s claimed intent in executing trust the agreement and court order on date the parties to trust agreed to the reformation of trust the agreement under the agreement the trustee will advance trust funds to pay the reasonable and necessary expenses of the trust and the parties relating to the implementation of the agreement and the resolution of the matter including attorneys’ fees on date the trustee filed a petition in the local court to reform trust on date the court held that trust fails to state the settlor’s original intention and issued an order reforming trust to provide as follows plr-109476-99 children and grandchildren the terms child grandchild and grandchildren shall include descendants by birth and any adopted person who lived while a minor either before or after the adoption as a regular member_of_the_household of the adopting descendant-by-birth requested rulings the reformation of trust to recognize minor adoptees as children and grandchildren under trust will not give rise to income_tax or gift_tax liability for any party the trustee’s use of trust funds to reimburse any party thereto for the payment of reasonable and necessary attorneys’ fees and related expenses_incurred to effect the agreement for the benefit of the trust will not give rise to any income or gift_tax liability for any party the trustee’s use of trust funds to pay or advance reasonable and necessary attorneys’ fees and related expenses to effect the agreement for the benefit of the parties thereto will not give rise to any income or gift_tax liability for any party the income_tax sec_61 of the internal_revenue_code provides that gross_income means all income from whatever source derived including gains derived from dealings in property and income from the discharge_of_indebtedness see sec_1_61-6 and sec_1_61-12 of the income_tax regulations sec_102 provides that gross_income does not include the value of property acquired by gift bequest devise or inheritance sec_212 provides that in the case of an individual there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the year for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_1_212-1 of the income_tax regulations provides in part that reasonable amounts paid_or_incurred by the fiduciary of a_trust on account of administration_expenses including expenses of litigation which are ordinary and necessary in connection with the performance of duties of administration are deduction under sec_212 notwithstanding that the trust is not engaged in a trade_or_business except to the extent that the expenses are allocated to the production or collection of tax-exempt_income plr-109476-99 sec_265 provides in part that no deduction shall be allowed for any amount otherwise allowable under sec_212 that is allocable to interest wholly exempt from the taxes imposed by subtitle a sec_1_265-1 provides that expenses that are directly allocable to any class or classes of tax-exempt_income shall be allocated to the tax-exempt_income the regulations further provide that if an expense otherwise allowable is indirectly allocable to both nonexempt and exempt_income then a reasonable proportion is allocated to each considering the particular facts and circumstances sec_662 limits the amount of trust distributions included in the gross_income of a beneficiary to the distributable_net_income of the trust under sec_643 distributable_net_income is calculated by making certain modifications to taxable_income sec_641 provides in part that the taxable_income of a_trust shall be computed in the same manner as in the case of an individual except as otherwise provided in part i of subchapter_j sec_667 provides for the determination of adjusted_gross_income for trusts allowing deductions for costs paid_or_incurred in connection with the administra- tion of a_trust which would not have been incurred if the property were not held in trust sec_1001 provides that unless otherwise provided the entire amount of gain_or_loss on the sale_or_exchange of property shall be recognized the gain_or_loss from the sale_or_other_disposition of property is the difference between the adjusted_basis of the property and the amount_realized sec_1001 the amount_realized is the sum of money received plus the fair_market_value of any property other than money received sec_1001 an exchange of property results in realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 the material difference requirement is met if the properties embody legal entitlements that are different in_kind or extent or if they confer different rights and powers cottage savings u s pincite we accept that it was settlor’s original intent to exclude only adult adoptees as beneficiaries of the trust to effectuate the original intent of settlor the court has ordered reformation of the trust instrument to correct a drafting error because the reformed trust reflects the original intention of settlor the beneficiaries’ interests before and after reformation do not embody different legal entitlements as a result of the transaction thus there will be no sale_or_exchange in connection with the agreement and no gain_or_loss will be realized by the parties to the agreement furthermore reformation of the trust to recognize minor adoptees as children plr-109476-99 and grandchildren will not result in gross_income for any minor adoptee beneficiaries the reformation merely recognizes the rights of the minor adoptees as beneficiaries pursuant to settlor’s original intention and under sec_102 gross_income does not include the value of property acquired by gift bequest devise or inheritance in addition no party to the agreement will realize income from a discharge_of_indebtedness although a taxpayer may realize income from a discharge of indebted- ness where settlement of a disputed claim results in the discharge of a determined liability of the taxpayer there is no disputed claim here instead there is a realization by all the parties that settlor’s original intent was to recognize and treat minor adoptees as children and grandchildren and beneficiaries with respect to trust whether legal fees are deductible expenses under sec_212 or are capital expenses under sec_263 requires an examination of the origin of the claim giving rise to the legal fees see 372_us_39 legal expenses relating to the final distribution of trust funds are a function of the management of the trust property and are deductible if they are ordinary and necessary 325_us_365 in herman a 49_tc_430 acq 1968_2_cb_21 the service challenged the trustee’s deduction of certain attorneys’ fees in computing the trust’s income these fees arose from an action brought by the testator’s children to accelerate their beneficial interests in the trust pursuant to state law the court ordered that the attorneys’ fees for the trustee the beneficiaries and the guardian ad litem be paid from trust income the court decided that i the state court decision aided the trustee in its management of the trust property and ii the trust benefitted by the involvement of the beneficiaries and the guardian ad litem in the litigation thus the court held that all of the litigants’ attorneys’ fees paid from trust income were deductible under sec_212 based on the information submitted we conclude that the reformation of trust by court order to recognize and treat minor adoptees as children and grandchildren will not give rise to any income_tax for any party we also conclude that the origin of the claim from which the legal expenses arose was the uncertainty as to the proper beneficiaries of trust furthermore the trust benefitted by the involvement of the actual and potential beneficiaries in the proceedings thus subject_to allocations under sec_1_265-1 we conclude that the attorneys’ fees paid for the benefit of trust or in moore the tax_court used the primary purpose test rather than the origin_of_the_claim_test to determine the deductibility issue since the tax court’s opinion in moore it has adopted the origin_of_the_claim_test however as recently noted by the tax_court the application of the origin_of_the_claim_test in moore would not have materially changed our decision stevens v commissioner tcmemo_1999_259 plr-109476-99 for the benefit of the trustee are deductible under sec_212 and do not give rise to income to any party to the agreement the gift_tax sec_2501 provides that a tax is imposed for each calendar_year on the transfer of property by gift during the calendar_year sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift in 387_us_456 the court considered whether a state trial court’s characterization of property rights conclusively binds a federal court or agency in a federal tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court under california law in interpreting a_trust it is proper for a court to consider the circumstances under which the trust was executed so that the court may be placed in the position of the trustor whose language it is interpreting in order to determine whether the terms of the trust are clear and definite or ambiguous in some respect wells fargo bank v marshall cal rptr 2d extrinsic evidence as to the circumstances under which a_trust was made is admissible to interpret the trust although not to give it a meaning to which it is not reasonably susceptible the court’s proper function is to give effect to the intention of the maker of the trust ike v doolittle cal rptr 2d estate of torregano v torregano cal rptr in this case the court determined that there was sufficient evidence that settlor intended to include minor adoptees in the terms child grandchild and grandchildren based on the facts submitted and the representations made we conclude that the reformation of trust is consistent with applicable california law as it would be applied by the highest court of california thus the reformation based on a mistake in drafting does not change any of the beneficial interests in trust and accordingly the reformation will not give rise to gift_tax liability for any party plr-109476-99 we do not consider the document characterized as the agreement to be a settlement agreement for gift_tax purposes because there was no disputed claim among the parties and neither the basis for the reformation nor the basis for the definitional change in the trust arose by reason of the agreement that is in the agreement the parties’ merely acknowledge settlor’s original intent and state that they will not object to the reformation so long as they do not personally incur any gift_tax or income_tax_liability therefrom or any liability for legal fees and expenses under the terms of the trust attorney fees and expenditures incurred by the trust to obtain the agreement and reformation are permissible expenditures in this regard the minimal attorney fees incurred for the parties’ legal representation relates to their consent to the court_proceeding and facilitated the reformation thereby benefitting the trust accordingly the trustee’s use of funds to pay or advance reasonable and necessary attorneys’ fees and related expenses to effect the agreement for the benefit of the trust will not give rise to any gift_tax likewise the trustee’s use of funds to pay or reimburse a party for reasonable and necessary attorneys’ fees and related expenses_incurred to effect the agreement does not give rise to any gift_tax liability for any party to the agreement except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code this ruling is based on the facts and applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transaction considered in the ruling takes effect the ruling will have no force or effect if the taxpayer is in doubt whether there has been a change in material fact or law a request for reconsideration of this ruling should be submitted to this office this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the trustee sincerely yours assistant chief_counsel passthroughs and special industries by robert honigman acting assistant to the branch chief branch enclosure copy for sec_6110 purposes
